787 F.2d 590
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GEORGE KING, Petitioner-Appellant,v.ARTHUR TATE, JR., SUPT., Respondent-Appellee.
85-3653
United States Court of Appeals, Sixth Circuit.
3/14/86

APPEAL DISMISSED
S.D.Ohio
ORDER
BEFORE:  ENGEL, MILBURN and RYAN, Circuit Judges.


1
This matter is before the Court upon consideration of petitioner's response to this Court's order to show cause why his appeal from the district court's judgment denying 28 U.S.C. Sec. 2254 habeas corpus relief should not be dismissed for lack of jurisdiction.


2
Upon consideration, this Court finds that petitioner's notice of appeal was untimely filed.  Pursuant to Rule 4(a), Federal Rules of Appellate Procedure, petitioner, in this civil action, is required to have filed his notice of appeal within 30 days from the district court's July 1, 1985, judgment, i.e., July 31, 1985.  The notice of appeal filed on August 13, 1985 was filed 13 days late.  The filing of a timely notice of appeal is mandatory and jurisdictional.  Browder v. Director, Ill.  Department of Corrections, 434 U.S. 257, 265 (1978); Denley v. Shearson/American Express, Inc., 733 F.2d 39 (6th Cir. 1984).


3
It is therefore ORDERED that petitioner's appeal be and hereby is dismissed.